Exhibit Confidential Internal Document Our Patients Our People Our Business Our Community Endo and Indevus Merge JANUARY 5, 2009 2 •This communication is for informational purposes only and is not an offer to buy or the solicitation of an offer tosell any shares of Indevus common stock. The tender offer described herein has not yet been commenced.Onthe commencement date of the tender offer, an offer to purchase, a letter of transmittal and related documents willbe filed with the Securities and Exchange Commission ("SEC"), will be mailed to Indevus stockholders and willalso be made available for distribution to beneficial owners of Indevus common stock.
